354 F.2d 1006
Wade HOLMAN, Jr., Appellant,v.Robert L. EKLUND, Appellee.
No. 20181.
United States Court of Appeals Ninth Circuit.
Jan. 31, 1966, Rehearing Denied March 11, 1966.

Appeal from the United States District Court for the Southern District of California Central Division; Leon R. Yankwich, Judge.
Wade Holman, Jr., in pro. per.
Thomas C. Lynch, Atty. Gen., of Cal., William E. James, Asst. Atty. Gen., Anthony M. Summers, Deputy Atty. Gen., Los Angeles, Cal., for appellee.
Before BARNES, JERTBERG and ELY, Circuit Judges.
PER CURIAM:


1
The order appealed from is affirmed.